
	

115 HR 5869 : Maritime Border Security Review Act
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5869
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to conduct a maritime border threat analysis, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Maritime Border Security Review Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security of the House of Representatives;
 (B)the Committee on Transportation and Infrastructure of the House of Representatives; (C)the Committee on Homeland Security and Government Affairs of the Senate; and
 (D)the Committee on Commerce, Science, and Transportation of the Senate. (2)Maritime borderThe term maritime border means—
 (A)the transit zone; and (B)the borders and territorial waters of Puerto Rico and the United States Virgin Islands.
 (3)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)(8)).
			3.Maritime border threat analysis
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a maritime border threat analysis that includes an identification and description of the following:
 (1)Current and potential terrorism and criminal threats posed by individuals and groups seeking to— (A)enter the United States through the maritime border; or
 (B)exploit border vulnerabilities on the maritime border. (2)Improvements needed at United States sea ports to—
 (A)prevent terrorists and instruments of terror from entering the United States; and (B)reduce criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the maritime border.
 (3)Improvements needed with respect to the maritime border to— (A)prevent terrorists and instruments of terror from entering the United States; and
 (B)reduce criminal activity related to the maritime border. (4)Vulnerabilities in law, policy, cooperation between State, territorial, and local law enforcement, or international agreements that hinder effective and efficient border security, counterterrorism, anti-human trafficking efforts, and the flow of legitimate trade with respect to the maritime border.
 (5)Metrics and performance parameters used by the Department of Homeland Security to evaluate maritime security effectiveness, as appropriate.
 (b)Analysis requirementsIn preparing the threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine the following:
 (1)Technology needs and challenges. (2)Personnel needs and challenges.
 (3)The role of State, territorial, and local law enforcement in general border security activities. (4)The need for cooperation among Federal, State, territorial, local, and appropriate international law enforcement entities relating to border security.
 (5)The geographic challenges of the maritime border. (6)The impact and consequences of Hurricanes Harvey, Irma, Maria, and Nate on general border security activities with respect to the maritime border.
 (c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such form is appropriate for such portion.
			
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
